Citation Nr: 0521334	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  98-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for disorders of the right 
hip and both knees (claimed as joint pain due to undiagnosed 
illness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to October 
1991.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

During the course of this appeal, in an August 2000 rating 
decision issued in September 2000, the RO awarded service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial rating of 10 percent.  Subsequently, the 
initial rating for 10 percent was increased to 30 percent, 
effective July 2, 1997.  

In October 1999, the Board remanded the case for additional 
development.  At a February 2001 RO hearing, the veteran 
presented testimony on the above issue and withdrew his 
appeal with regard to the issue of service connection for 
hypertension.  A copy of the transcript is associated with 
claims file.

In an April 2003 decision, the Board determined that a 50 
percent rating was warranted for PTSD after April 17, 2000, 
this decision was implemented by the RO in an April 2003 
rating decision issued in May 2003.  

In February 2003, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including  
38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the veteran 
and his representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also 38 C.F.R. § 20.903 (2002); Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In DAV, the Federal Circuit Court 
explained that the proper procedure was to permit the RO an 
opportunity to review in the first instance any evidence 
procured as result of Board development.  Id.  In December 
2003, the Board remanded the case to the RO consistent with 
the holding in DAV and for compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and assistance duties to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War, receiving the 
Southwest Asia Service Medal.

3.  There is no competent medical evidence showing a nexus 
between diagnosed right hip avascular necrosis or bilateral 
knee strain or degenerative joint disease and service; or 
evidence showing that arthritis was first manifested within 
one year after service.


CONCLUSION OF LAW

Claimed disorders of the right hip and both knees were not 
incurred in, or aggravated by service, nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303. 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 and the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) were enacted and 
became effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (now codified at 38 U.S.C.A. §§ 1117, 1118 
(West 2002)).  The VCAA not only did away with the concept of 
a well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome 
(CFS), and irritable bowel syndrome (IBS), as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service connected.  These changes became effective 
March 1, 2002, but they do not affect the resolution of one 
of the veteran's claim.  38 U.S.C.A. §§ 1117, 1118.

Even so, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claim.  He testified at an RO 
hearing.  In compliance with the October 1999 Board remand, 
VA obtained a copy of the 1994 Persian Gulf Health Registry 
examination report.  VA and Social Security Administration 
(SSA) records also have been associated with the claims file.  
In addition, in March 2001 and May 2004, the veteran was 
afforded VA examinations.  His claim was readjudicated and 
supplemental statements of the case (SSOCs) were issued by VA 
in August 2000, May and November 2001, and February 2005.  In 
VCAA letters dated in November 2002 and March 2004, VA 
notified the veteran of what information it had received and 
what information the veteran needed to provide in support of 
his claim, and described what was needed to establish service 
connection.  Service, SSA, and post-service medical records 
and examination reports, a hearing transcripts, and lay 
statements are associated with the record.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's October 1999 and December 2003 remands.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 

Collectively, in a July 1997 Persian Gulf development letter, 
an October 1997 duty to assist letter, both VCAA letters, a 
May 1998 statement of the case (SOC), two Board remands, four 
SSOCs, and their cover letters, the RO advised the veteran of 
what must be shown for service connection, notified him of 
the new duty to assist provisions of the VCAA, what VA would 
do and had done, and what he should do, and gave him an 
opportunity to provide any additional comments or supporting 
information.  Thus, the Board finds that the VA has obtained, 
or made reasonable efforts to obtain, all medical evidence, 
which might be relevant to the veteran's claims.  This is 
particularly so in light of the fact that the May 2004 VA 
examiner indicated that the veteran's hip and knee disorders 
were not related to service.  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).  Under these circumstances, the Board finds that 
the service personnel and medical records, lay statements, 
and SSA and VA treatment and examination reports, which 
evaluate the status of the veteran's health, are adequate for 
determining whether service connection for the various 
disorders is warranted.  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued in March 1998 
before the VCAA was enacted.  Even so, the case was remanded 
twice and November 2002 and March 2004 VCAA letters, in 
conjunction with an SOC and four SSOCs, fully complied with 
the VCAA notice provisions.  The Board acknowledges that 
neither of the VCAA letters preceded the initial RO 
adjudication, see Pelegrini v. Principi, 18 Vet. App. 112, 
118-20 (2004), but those letters, an SOC, and the SSOCs 
provided the appellant with ample opportunity to respond 
before the case was forwarded to the Board for appellate 
consideration.  In a February 2005 statement, the veteran 
indicated his continuing dissatisfaction with VA's denial and 
asked that his appeal be forwarded immediately to the Board 
for decision.  Under these circumstances, the Board concludes 
that VA's actions afforded the appellant "a meaningful 
opportunity to participate effectively in the processing of 
[her] claim by VA" and thus "essentially cured the error in 
the timing of the notice."  See Mayfield v. Nicholson, 19 
Vet. App. ___, No. 02-1077, slip op. at *32, 2005 WL 957317 
(Vet. App. Apr. 14, 2005).  Therefore, the Board finds that 
"the error did not affect the essential fairness of the 
adjudication," in light of the content-complying notice that 
VA provided prior to the recertification of the appeal to the 
Board, including the VCAA letters and the February 2005 SSOC, 
which informed the appellant that his claim would remain 
denied and provided him with additional opportunities to 
present argument and evidence, after he received the content-
complying notice.  Id. (holding timing-of-notice error 
prejudicial where fairness of adjudication was unaffected 
because appellant was able to participate effectively in 
processing of claim); see also 38 U.S.C.A. § 7261(b)(2); see 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As such, the Board finds that there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b). 

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2004); see also 67 Fed. Reg. 78,979-80 (Dec. 27, 
2002) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2004)); 68 
Fed. Reg. 34,539 (June 10, 2003).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia in 1991, making him 
a Persian Gulf veteran.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The veteran claims service connection for joint pain in three 
specific areas--the right hip and both knees.  

The veteran testified that, during the Gulf War, while riding 
in tanks it was part of his job to stand up in the tank to 
look for holes made by bombs; that the tank would come up 
around his waist and go down and hit his knees; and that he 
did not complain about it while on active duty.  He indicated 
that he did complain about having arthritis on his separation 
physical, but that he really did not start hurting until he 
was discharged; that his bones were deteriorating and he 
needed a right hip replacement; and that he has arthritis in 
his knees and ankles; and that he was put on crutches because 
his left hip was going out and he needed to wear pads on his 
knees.

Service medical records show that, in February 1987, the 
veteran complained of right side inguinal pain after playing 
basketball even though there was no direct trauma involved.  
He was treated and diagnosed with strain.  At a September 
1987 physical examination, the veteran checked "yes" on the 
medical history portion of the examination for broken bones 
and arthritis, rheumatism, or bursitis.  The examiner noted 
that the veteran had fractured his left femur about seven 
years earlier and that he had occasional pain in the right 
knee, which he felt was arthritis that occurred with 
prolonged sitting.  The clinical findings on examination, 
however, were essentially normal except for a scar noted on 
his right anterior thigh.  A September 1990 physical 
examination report revealed normal clinical findings except 
for a scar above his right eye.  

At a March 1994 Persian Gulf Health Registry examination, the 
veteran exhibited normal gait and his musculoskeletal system 
was noted to be normal.  The assessment was normal 
examination.  At a December 1997 VA general medical 
examination, the veteran noticed joint pain especially in the 
hips.  Neurologically he was alert and oriented.  He could 
walk on his toes and heels and his tandem gait was normal.  
Pelvic X-rays were normal.  The examiner noted that the 
physical examination was essentially within normal limits.  
The diagnoses included multiple somatic complaints and 
anxiety depression.  

In March 1998, the veteran complained of arthritic-type pain, 
which had been going on for several months, which was worse 
in the right hip and also present in the right shoulder and 
right knee.  He denied any trauma.  In an April 1998 VA 
psychosocial history, the veteran reported that he had never 
been hospitalized for a medical problems and that he had no 
chronic medical problems.  An April 1998 VA magnetic 
resonance imaging (MRI) study reflected avascular necrosis of 
the right hip, while the left femur was unremarkable.  

At an April 2000 VA examination, the veteran reported chronic 
pain in his right hip and that X-rays had shown that he had 
avascular necrosis.  He complained of pain in both knees with 
some swelling, when he was on his feet a lot.  The veteran 
stated that with prolonged sitting he had difficulty getting 
up, adding that the pain is principally in his right hip and 
both knees.  On examination, the veteran walked with a limp 
favoring his right leg.  Flexion of the right hip was 
extremely painful and the veteran had bilateral crepitus in 
his knees.  There was no effusion.  Deep tendon reflexes were 
equal and active, bilaterally.  His gait was normal.  Minimal 
narrowing of the medial tibial femoral joint especially in 
the left knee was shown by X-rays.  The impressions included 
aseptic necrosis of the right femoral head, confirmed by X-
rays, and degenerative arthritis of both knees, confirmed by 
X-rays.  The examiner opined that the joint pain that the 
veteran purported to have was not objectively manifested, did 
not seem to represent chronic conditions, and were not due to 
Persian Gulf undiagnosed illness.

At a March 2001 VA examination, the veteran reported that he 
started to have pain in the right hip and knees in 1991 while 
in Saudi Arabia, that he went to sick call on one occasion 
and was given Motrin but was not given any temporary duty, 
and that his pain continued until his discharge 1991.  He 
added that his pain continued until 1995, at which time, his 
knees would swell up and he would be unable to walk.  The 
veteran indicated he did nothing about his joint pain until 
1997, when he went to the Tuscaloosa VA outpatient clinic, 
where he is being treated for PTSD.  In 2000, the veteran was 
referred to the Birmingham VA Medical Center, where surgery 
on his right hip was recommended and he was given crutches to 
use.  On examination, the veteran walked on crutches.  He had 
difficulty walking and he stated that his hips and knees are 
painful most times.  The pain increased during cold weather 
and the veteran indicated that he was having more trouble 
with this knees now than in the past.  He denied any 
swelling, heat, redness, instability, or giving way.  There 
was no history of any surgery or episodes of dislocation or 
recurrent subluxation.  On examination, moderate pain on 
motion of the right hip was noted.  Both knees revealed 
crepitation without effusion or tenderness.  X-rays of the 
right hip confirmed vascular necrosis of the right femoral 
head.  But knee X-rays were within normal limits.  The 
diagnoses included advanced avascular necrosis of the right 
hip with moderate functional limitation and loss due to pain 
and no residual from bilateral knee condition.

At a July 2001 SSA musculoskeletal examination, the veteran 
reported onset of right hip pain in 1987 and knee and ankle 
pain in 1990.  On examination, mild synovial swelling of the 
right knee was noted.  His gait was slow with right limp.  
Heel, toe, and heel/toe walk was moderate to severely 
compromised.  The diagnoses included avascular necrosis of 
the right hip and osteoarthritis of both knees.  No X-rays 
were performed.

VA medical records show treatment for bilateral hip and knee 
pain.

A May 2004 VA examination report reflects that February 2003 
X-rays showed mild osteopenia of both knees.  Studies reveal 
that the veteran has advanced avascular necrosis of the right 
femoral head and is awaiting surgery.  The veteran reported 
his pain was a 7 out of 10 for his left hip.  He indicated 
that he was a tank commander from January 1991 to May 1991, 
where his body was banged up and down in the turret of the 
tank.  The veteran claimed that he could walk about a half a 
block with his forearm crutches and that he had fallen at 
least once in the past year.  On examination, the veteran had 
tenderness to the right inguinal area and due to his limited 
range of knee motion, the examiner was unable to evaluate his 
hip range of motion.  There was mild swelling noted to the 
veteran's knees, bilaterally.  He was unable to heel and toe 
walk.  X-rays of the knees were normal and those for the 
right hip showed aseptic necrosis.  The diagnoses included 
right hip avascular necrosis, left hip strain, and bilateral 
knee strain.  The examiner opined that it was not at least as 
likely as not that the veteran's joint pain was secondary to 
his military service, while stationed in the Gulf in 1991.  
In support, he noted that the veteran's service medical 
records showed no specific complaints or treatment related to 
his joints.  Without resorting to speculation, he was unable 
to discern the specific etiology of the veteran's joint 
conditions/pain noting that the 1994 Gulf War and December 
1997 VA examinations were within normal limits.  The examiner 
was unable to discern if the veteran's joint complaints were 
intermittent or chronic in nature, even though the veteran 
claimed that they began in the 1990's.  

Although the veteran has had specific complaints of joint 
pain, these have been attributed to specific diagnosed 
causes.  The veteran admits, and the medical evidence 
confirms, that he has been diagnosed with right hip avascular 
necrosis and bilateral knee strain and possibly degenerative 
joint disease.  Since his right hip and knee joint pain have 
been related to known clinical diagnoses, service connection 
for such symptomatology as due to undiagnosed illnesses is 
not warranted.  38 C.F.R. § 3.317(a)(ii).  Therefore, 
presumptive service connection pursuant to 38 C.F.R. § 3.317 
applicable to service in the Persian Gulf war is denied.  
Similarly, presumptive service connection pursuant to 
38 C.F.R. §§ 3.307 and 3.309 for arthritis is not warranted, 
since it was first diagnosed in 2000 X-rays.  Finally, 
although the veteran reported a history of symptoms in 1991, 
similar to those present on examination, service records do 
not substantiate a history of injury or complaint to the 
right hip or knees.  Mere acquiescence with the appellant's 
contentions does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The Board is not bound to accept medical opinions or 
conclusions, which are based on a history supplied by veteran 
or family members, where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Thus, the post-service medical evidence fails to 
show medical evidence of any chronic right hip or bilateral 
knee disorder linked to service; therefore the claim must be 
denied.

The only evidence the veteran has submitted that supports his 
claim is his own testimony and statements and those of his 
girlfriend, and representative.  They, as a lay persons, with 
no apparent medical expertise or training, are not competent 
to comment on the presence, or etiology, of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95.  Thus, their statements do not establish 
the required evidence needed, and the claim must be denied.

As the preponderance of the evidence is against the veteran's 
service-connection claim for right hip and bilateral knee 
disorders, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-56 (1990).

 
ORDER

Service connection for disorders of the right hip and both 
knees (claimed as joint pain due to undiagnosed illness) is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


